                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS


CHARLES DENT,

                   Plaintiff,

v.                                            Case No. 3:16-CV-1263-NJR-MAB

THOMAS BURRELL, ALFONSO
DAVID, KAREN SMOOT, JEFFERY
DENNISON, HARRY ALLARD, DEDA
MILLIS, STEPHEN ENGLER, and
SHERRY BENTON,

                   Defendants.


                       MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court is the Report and Recommendation of Magistrate Judge

Mark A. Beatty (Doc. 201), which recommends the undersigned grant the Motion for

Summary Judgment filed by Defendants Harry Allard, Sherry Benton, Jeffery Dennison,

Stephen Engler, Deda Millis, Karen Smoot (“IDOC Defendants”) (Doc. 180) and grant in

part and deny in part the Motion for Summary Judgment filed by Defendants Thomas

Burrell and Alfonso David (“Wexford Defendants”) (Doc. 182). Both Plaintiff Charles

Dent and the Wexford Defendants filed timely objections to the Report and

Recommendation (Doc. 202, 203). For the reasons set forth below, the Court adopts the

Report and Recommendation in part, respectfully rejects it in part, and grants summary

judgment to all Defendants.



                                    Page 1 of 14
                                                BACKGROUND 1

          A. Dr. Alfonso David

          Plaintiff Charles Dent is an inmate in the Illinois Department of Corrections. In

May 2016, Dent was transferred to Shawnee Correctional Center from Big Muddy

Correctional Center (Doc. 183-3 at p. 7). On May 10, 2016, a nurse at Big Muddy filled out

an Offender Health Status Transfer Summary in which it was noted that Dent had a

history of migraines (Doc. 183-5 at p. 114). Two days later, an intake nurse at Shawnee

completed an intake chart review, which noted no chronic medical conditions and no

medical referrals (Id. at p. 115). In the section for “Other Referrals/Interventions,” the

note stated “Buspar 20 mg PO @ MS thru 9/7/16.” It then listed Defendant Dr. Alfonso

David’s name and his signature, which Dr. David attested meant he had reviewed the

intake note and recommendation (Doc. 183-2 at p. 11).

          The first time Dent’s history of migraines appears in his medical records after his

transfer to Shawnee was on July 16, 2016, when a nurse noted that Dent self-reported

having chronic migraines and an Excedrin prescription that had run out (Doc. 183-5 at

p. 118). The nurse prescribed acetaminophen 325 mg for Dent to use as needed for pain

(Id.).

          On August 9, 2016, Dr. David reviewed Dent’s chart and recommended that Dent

continue to use over-the-counter medications and continue treatment protocols as

needed (Id. at p. 121). On August 19, 2016, Dent was seen by another physician, Dr. Coe




1   The Court recites only those facts relevant to the objections filed.

                                                 Page 2 of 14
(Id. at p. 121). The medical record from that visit includes a note that, “per HCUA,” Dent

suffered from chronic migraines and requested Excedrin (Id.). Dr. Coe educated Dent on

migraines, prescribed Excedrin Migraine, and referred Dent to see Dr. David for follow-

up (Id.). He also suggested a few different medications for Dent’s chronic migraines (Id.).

       On September 12, 2016, Dr. David examined Dent based on Dr. Coe’s referral (Id.

at p. 122). Dent subjectively reported experiencing chronic migraines on his right side one

to two times per week, the pain from which are relieved by Excedrin (Id.; Doc. 183-2 at

¶ 18). Based on Dent’s subjective complaints and Dr. David’s evaluation, Dr. David

determined that Dent experienced chronic migraine headaches and prescribed Excedrin

Migraine for two months with three refills (Id.).

       Dr. David attested that he was not made aware of Dent’s requests for Excedrin

Migraine until he saw Dent for the first time in September 2016 (Doc. 183-2 at ¶ 17). Dent

testified, however, that he sent Dr. David “a couple letters and requests asking him to

renew” his Excedrin prescription for his migraines, but he never received a response

(Doc. 183-3 at p. 31). Dent further disputes Dr. David’s testimony that he was not aware

of Dent’s history of migraines when Dr. David attested that he reviewed Dent’s medical

records and completed a chart review on August 9, 2016.

       B. Dr. Thomas Burrell

       Dr. Thomas Burrell, a licensed dentist employed at Shawnee Correctional Center,

examined Dent for tooth pain in the area of tooth #31 on July 15, 2016 (Doc. 183-1 at ¶¶ 3,

11). Dent informed Dr. Burrell at that visit that he has a history of periodontal disease and

has had 15 teeth extracted (Doc. 183-3 at p. 20). During the examination, Dr. Burrell

                                       Page 3 of 14
observed that tooth #31 was moving, which is an indication of periodontal disease

(Doc. 183-4 at p. 18). He also noticed that the gums around the tooth appeared to be

infected (Doc. 203-1 at ¶ 11). Dr. Burrell testified that severe tooth mobility means the

tooth needs to be extracted (Doc. 183-4 at p. 18). He further testified that there was no

need to do percussion testing—a test performed to determine whether a root canal is

feasible—because the tooth was moving (Id.).

       Although there was an infection present, Dr. Burrell testified that Dent did not

have an abscess (Doc. 203-1 at ¶ 11; Doc. 183-4 at 32). Dent’s dental record from July 15,

2016, also does not mention an abscess (Doc. 183-5 at p. 255). Dent disputes this

testimony, however, testifying that Dr. Burrell diagnosed him with an abscess and told

him the tooth needed to be removed (Doc. 193 at p. 65; Doc. 183-3 at p. 11). Dr. Burrell

gave Dent a prescription for Amoxicillin to treat the infection and ibuprofen 400mg for

his pain (Doc. 203-1 at ¶ 11). Dr. Burrell also put Dent on the prison’s extraction list

(Doc. 183-4 at p. 19). Dr. Burrell attested that it is common practice to treat an infection

with an antibiotic prior to extracting a tooth, as it can be difficult to numb the area if an

infection is present (Doc. 203-1 at ¶ 12).

       Dr. Burrell saw Dent at regular dental call lines between July 16 and August 5,

2016 (Id. at ¶ 14). His tooth was not extracted at these appointments, however, as

extractions are not scheduled during the dental call line (Id.).

       Dr. Burrell examined Dent on August 5, 2016, and gave him pain medication,

though Dr. Burrell did not believe Dent was actually in pain anymore (Doc. 183-4 at

p. 19). There was no sign of infection at that time (Id. at p. 20). Dr. Burrell told Dent to get

                                        Page 4 of 14
his teeth cleaned, then let him know about his discomfort level (Doc. 183-5 at p. 55). That

same day, Dent filed a grievance against Dr. Burrell for putting him on a waiting list to

have his tooth extracted after previously telling him that his tooth was abscessed

(Doc. 193 at p. 65).

       Dent testified that on August 15, 2016, Dr. Burrell verbally informed Dent that he

would extract the tooth because he was upset about a grievance being filed against him.

(Id. at p. 15). Dr. Burrell told Dent: “Since [you’re] considered special, [I] will extract the

tooth today.” (Id.). Tooth #31 then was extracted under anesthesia (Doc. 203-1 at ¶ 15).

Dent testified that the extraction took 40 to 45 minutes due to his tooth breaking in

separate pieces (Doc. 183-3 at p. 16).

       Dr. Burrell attested that he did not diagnose an abscess on tooth #31 prior to

extracting it (Id. at ¶ 29). Instead, he believed tooth #31 showed signs of an infection,

which was treated with antibiotics and pain medication (Id.). He further attested that,

although he is now aware that Dent filed several grievances related to his dental care, he

was not aware of Dent’s August 5, 2016 grievance when he extracted tooth #31 on August

15, 2016 (Id. at ¶ 30).

       C. Present Litigation

       Dent filed this lawsuit on November 21, 2016, alleging Defendants Dr. Burrell and

Dr. David, as well as Defendants Karen Smoot, Jeffery Dennison, Harry Allard, Deda

Millis, Stephen Engler, and Sherry Benton violated his Eighth Amendment rights by

exhibiting deliberate indifference with regard to his serious medical needs. He also

asserted a retaliation claim. After threshold review of his complaint pursuant to 28 U.S.C.

                                         Page 5 of 14
§ 1915A, Dent was permitted to proceed on the following counts:

       Count 1:     Burrell failed to promptly and properly treat Dent’s abscess
                    and abscess-related complications, in violation of the Eighth
                    Amendment.

       Count 2:     Burrell made improper treatment decisions and wrote a false
                    disciplinary report against Dent because Dent filed
                    grievances against him concerning his treatment, in violation
                    of the First Amendment.

       Count 3:     David, Smoot, Dennison, Allard, Millis, Engler, and Benton
                    violated the Eighth Amendment by not intervening in Dent’s
                    dental care.

       Count 4:     David failed to properly treat Dent’s migraine-related
                    problems from May 2016 to August 2016, in violation of the
                    Eighth Amendment.

(Doc. 6).

       On February 13, 2019, the IDOC Defendants filed a motion for summary judgment

on the merits of Dent’s claims against them (Doc. 180). On March 8, 2019, the Wexford

Defendants similarly filed a motion for summary judgment (Doc. 182). After the Court

granted Dent’s motion to have his recruited counsel withdrawn, Dent filed pro se

responses to both motions (Docs. 193, 194). Dent also filed his own motion for summary

judgment (Docs. 193, 193-1).

       On September 12, 2019, Judge Beatty entered the Report and Recommendation

currently before the Court (Doc. 201). Judge Beatty recommends that the undersigned

deny Dent’s motion for summary judgment, grant summary judgment to the IDOC

Defendants, and grant summary judgment to Defendant Dr. David. With regard to

Defendant Dr. Burrell, Judge Beatty recommends granting summary judgment with


                                     Page 6 of 14
regard to Dent’s retaliation claim and his deliberate indifference claim as it relates to

Dent’s post-extraction care, but denying summary judgment with regard to Dent’s claim

that Burrell failed to promptly and properly treat his abscess.

       On September 18, 2019, Dent filed an objection to the Report and Recommendation

only with regard to Judge Beatty’s determination that Dr. David is entitled to summary

judgment on Count 4. Specifically, Dent objects to Judge Beatty’s conclusion that Dr.

David was not deliberately indifferent for failing to prescribe him Excedrin pain medicine

between approximately May and August of 2016 (Doc. 202). The Wexford Defendants

objected to Judge Beatty’s finding of fact that Dr. Burrell diagnosed Dent with an abscess

at tooth #31 and his conclusion of law that a jury could find that Dr. Burrell was

deliberately indifferent to that abscessed tooth (Doc. 203). Both Dent and the Wexford

Defendants timely filed responses to the objections (Docs. 204, 205).

                                      LEGAL STANDARDS

       When timely objections are filed, the Court must undertake de novo review of the

Report and Recommendation. 28 U.S.C. § 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR

73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also Govas

v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). This requires the Court to look at all evidence

contained in the record, give fresh consideration to those issues to which specific

objections have made, and make a decision “based on an independent review of the

evidence and arguments without giving any presumptive weight to the magistrate

judge’s conclusion.” Harper, 824 F.Supp. at 788 (citing 12 CHARLES ALAN WRIGHT ET AL.,

FEDERAL PRACTICE AND PROCEDURE § 3076.8, at p. 55 (1st ed. 1973) (1992 Pocket Part));

                                         Page 7 of 14
Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). If only a “partial objection is

made, the district judge reviews those unobjected portions for clear error.” Johnson v.

Zema Systems Corp., 170 F.3d 734,739 (7th Cir. 1999). The Court may then “accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).

       Summary judgment is proper only if the moving party can demonstrate “there is

no genuine issue as to any material fact and the movant is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving

party bears the burden of establishing that no material facts are in genuine dispute; any

doubt as to the existence of a genuine issue must be resolved against the moving party.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970). See also Lawrence v. Kenosha Cty., 391

F.3d 837, 841 (7th Cir. 2004). A moving party is entitled to judgment as a matter of law

where the non-moving party “has failed to make a sufficient showing on an essential

element of her case with respect to which she has the burden of proof.” Celotex, 477 U.S.

at 323. “[A] complete failure of proof concerning an essential element of the nonmoving

party’s case necessarily renders all other facts immaterial.” Id.

                                        DISCUSSION

       The Supreme Court has recognized that “deliberate indifference to serious medical

needs of prisoners” may constitute cruel and unusual punishment under the Eighth

Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). In order to prevail on such a claim,

a plaintiff must show first that his condition was “objectively, sufficiently serious” and

second that the “prison officials acted with a sufficiently culpable state of mind.” Greeno

                                       Page 8 of 14
v. Daley, 414 F.3d 645, 652-653 (7th Cir. 2005) (citations and quotation marks omitted).

       “Deliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain.’” Estelle, 429 U.S. at 104 (quoting Gregg v.

Georgia, 428 U.S. 153, 173 (1976)). “The infliction of suffering on prisoners can be found to

violate the Eighth Amendment only if that infliction is either deliberate, or reckless in the

criminal law sense.” Duckworth v. Franzen, 780 F.2d 645, 652-53 (7th Cir. 1985). Negligence,

gross negligence, or even “recklessness” as that term is used in tort cases, is not enough.

Id. at 653; Shockley v. Jones, 823 F.2d 1068, 1072 (7th Cir. 1987). While deliberate

indifference is not medical malpractice, a “delay in treating non-life-threatening but

painful conditions may constitute deliberate indifference if the delay exacerbated the

injury or unnecessarily prolonged an inmate’s pain.” Arnett v. Webster, 658 F.3d 742, 758

(7th Cir. 2011) (citing McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010)).

       To establish deliberate indifference, a plaintiff must demonstrate that the officials

were “aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists” and that the officials actually drew that inference. Greeno, 414 F.3d

at 653. “Even if a defendant recognizes the substantial risk, he is free from liability if he

‘responded reasonably to the risk, even if the harm ultimately was not averted.’” Gayton

v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (quoting Farmer, 511 U.S. at 843).

       Defendants do not dispute that Dent suffered from an objectively serious medical

condition; accordingly, the Court presumes for the purpose of summary judgment that

Dent’s conditions were sufficiently serious to meet the deliberate indifference standard.




                                       Page 9 of 14
      A. Dr. David – Deliberate Indifference to Dent’s Migraines from May 2016 to
         August 2016

      Dent has objected to Judge Beatty’s conclusion that Dr. David is entitled to

summary judgment, arguing there are issues of material fact as to whether Dr. David was

deliberately indifferent to his migraine headaches from May 12, 2016 to August 2016.

Specifically, Dent claims there are issues of fact as to whether Dr. David was aware of his

10-year history of being prescribed Excedrin for his migraine headaches (Doc. 202). Dent

contends that Dr. David had knowledge of his migraines on May 12, 2016, when the

nurses noted in his medical records that he had been prescribed Excedrin prior to his

arrival at Shawnee and when the intake nurse made a referral to Dr. David to renew his

prescription. He also claims he sent a couple of letters to Dr. David. At the latest, he

argues, Dr. David became aware of Dent’s prescription on August 9, 2016, when he

reviewed Dent’s medical chart and recommended that Dent continue over-the-counter

medication.

      As Defendants point out, however, neither the transfer summary prepared at Big

Muddy on May 10, 2016, nor the intake document signed by Dr. David on May 12, 2016,

mentions Excedrin. And Dr. David attested that his signature on the intake form meant

only that he had reviewed the intake form. The first reference to Excedrin in Dent’s

medical records appears on July 16, 2016, when a nurse noted that Dent self-reported

having chronic migraines and an Excedrin prescription that had run out. The nurse then

prescribed acetaminophen for Dent to use as needed for pain. The first time that Dr.

David reviewed Dent’s chart was on August 9, 2016, when he recommended that Dent


                                      Page 10 of 14
continue using over-the-counter medications.

       Even construing the evidence in a light most favorable to Dent, the Court finds

that Dr. David is entitled to summary judgment on Dent’s deliberate indifference claim.

Dent has presented no evidence demonstrating that Dr. David actually knew about

Dent’s Excedrin prescription prior to September 12, 2016, or that he received Dent’s letters

and deliberately disregarded them. Although Dr. David did a chart review on August 9,

2016, he testified that he was unaware of Dent’s requests for Excedrin Migraine until he

saw Dent for the first time in September 2016. Moreover, even if Dr. David was aware of

Dent’s prior Excedrin prescription before September 2016, it was not unreasonable for

Dr. David to wait to prescribe Excedrin until after first verifying Dent’s condition by

examining him in person. See Williams v. Guzman, 346 F. App’x 102, 105 (7th Cir. 2009).

Accordingly, the Court finds that Dr. David is entitled to summary judgment.

       B. Dr. Burrell – Deliberate Indifference to Dent’s Pre-Extraction Serious Dental
          Needs

       In his Report and Recommendation, Judge Beatty found that while the decision of

whether to order an x-ray or perform additional diagnostic techniques are within a

doctor’s medical judgment, doctors cannot ignore serious medical conditions by ordering

diagnostic techniques that are inadequate. In this case, Dr. Burrell chose not to order an

x-ray of tooth #31, and there is a factual dispute as to whether Dr. Burrell performed a

percussion test on Dent’s tooth. It then took another month for Dent’s abscessed tooth to

be extracted. Based on these facts, Judge Beatty concluded that a jury could find Dr.

Burrell’s actions constituted deliberate indifference.


                                      Page 11 of 14
       The Wexford Defendants object to these findings (Doc. 203). First, Defendants

object to the finding of fact that Dr. Burrell ever diagnosed an abscessed tooth, arguing

that there is no evidence Dent ever had an abscess. Defendants note that Dent is not

qualified to self-diagnose an abscess, regardless of his dental history. Instead, the

evidence shows that Dr. Burrell diagnosed a “simple infection,” prescribed antibiotics to

treat it, and extracted it once the infection had cleared.

       True, Dent is not an expert and cannot diagnose his own abscess. But Dent testified

that Dr. Burrell informed him he had an abscessed tooth that needed to be removed. The

Court must credit that testimony. See, e.g., McKinney v. Office of Sheriff of Whitley Cty.,

866 F.3d 803, 814 (7th Cir. 2017) (noting that the Seventh Circuit has held, time and again,

that self-serving testimony and affidavits are competent evidence at summary judgment

that must be considered by the Court).

       Assuming, then, that Dent did have an abscess under tooth #31, the question

becomes whether a one-month delay in extracting the tooth could constitute deliberate

indifference. Defendants argue that there is no evidence Dr. Burrell’s pre-extraction

treatment decisions were not based on his professional judgment or that no minimally

competent professional would have provided the same treatment as Dr. Burrell. They

also assert that there is no evidence an x-ray or percussion test would have led to different

treatment or that an earlier extraction was medically necessary. They also note that Dr.

Burrell testified an extraction was not possible while there was an active infection. Once

Dr. Burrell saw that the infection had cleared, he placed Dent on the extraction list. Under

these circumstances, Dent cannot prove that Dr. Burrell violated the Eighth Amendment.

                                       Page 12 of 14
       The Court agrees. Assuming that Dr. Burrell told Dent he had an abscess on July

15, 2016, the evidence then shows that Dr. Burrell immediately prescribed antibiotics and

a pain reliever and put Dent on the prison’s extraction list. Dr. Burrell examined Dent

again on August 5, 2016, and found that the infection had cleared. Nevertheless, he gave

Dent an additional prescription for a pain reliever. Dr. Burrell then extracted tooth #31

under anesthesia ten days later on August 15, 2016. There is no evidence that Dr. Burrell

deliberately or recklessly inflicted pain on Dent or unnecessarily prolonged his pain. See

Dobbey v. Mitchell-Lawshea, 806 F.3d 938, 940 (7th Cir. 2015) (“A dentist demonstrates

deliberate indifference by failing to treat the patient promptly, thus prolonging the

patient’s pain, while knowing that the patient may well be in serious pain that is

treatable.”). And there is no evidence that any alternative treatment or testing was

necessary or would have been effective under the circumstances. Instead, the evidence

shows that Dr. Burrell promptly prescribed an antibiotic, ensured Dent had an adequate

supply of pain relievers, and extracted his tooth once the infection had cleared. These

actions are a reasonable response to Dent’s dental issues; accordingly, no jury would find

that Dr. Burrell was deliberately indifferent.

       For these reasons, the Court respectfully rejects this portion of Judge Beatty’s

Report and Recommendation and grants summary judgment to Dr. Burrell on Dent’s

claim that he was deliberately indifferent to Dent’s pre-extraction dental needs.

       C. Remaining Claims

       No objections having been filed to the remainder of Judge Beatty’s conclusions,

the Court reviews them only for clear error. Finding none, the Court adopts those

                                      Page 13 of 14
portions of the Report and Recommendation.

                                    CONCLUSION

      For the reasons set forth above, the Court ADOPTS in part and REJECTS in part

the Report and Recommendation of Magistrate Judge Mark A. Beatty (Doc. 201).

      The Motion for Summary Judgment filed by the IDOC Defendants (Doc. 180) is

GRANTED. The Motion for Leave filed by Plaintiff Charles Dent (Doc. 198) is DENIED

as moot, and Dent’s Motion for Summary Judgment (Doc. 193-1) is DENIED. Finally, the

Motion for Summary Judgment filed by the Wexford Defendants (Doc. 182) is

GRANTED.

      Plaintiff Charles Dent shall recover nothing, and the Clerk of Court is DIRECTED

to enter judgment accordingly.

      IT IS SO ORDERED.

      DATED: October 15, 2019


                                             ____________________________
                                             NANCY J. ROSENSTENGEL
                                             Chief U.S. District Judge




                                   Page 14 of 14
